FILED
                             NOT FOR PUBLICATION                            JUL 31 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JUAN CARLOS BARRAZA-SANCHEZ,                     No. 12-71192
a.k.a. Juan Carlos Barraza, a.k.a. Juan
Carlos Sanchez,                                  Agency No. A076-347-696

               Petitioner,
                                                 MEMORANDUM *
  v.

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 24, 2013 **

Before:        ALARCÓN, CLIFTON, and CALLAHAN, Circuit Judges.

       Juan Carlos Barraza-Sanchez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s removal order and denying his motion to remand


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
based on ineffective assistance of counsel. We have jurisdiction under 8 U.S.C. 8

§ 1252. We review for abuse of discretion the BIA’s denial of a motion to remand.

Movsisian v. Ashcroft, 395 F.3d 1095, 1098 (9th Cir. 2005). We deny the petition

for review.

      The BIA did not abuse its discretion in denying Barraza-Sanchez’s motion to

remand where Barraza-Sanchez failed to comply with the threshold requirements

set forth in Matter of Lozada, 19 I. & N. Dec. 637, 639 (BIA 1988), and the

ineffective assistance he alleges is not plain on the face of the record. See Reyes v.

Ashcroft, 358 F.3d 592, 596-99 (9th Cir. 2004).

      PETITION FOR REVIEW DENIED.




                                           2                                    12-71192